Citation Nr: 0206927	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  96-09 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for cancer of the prostate, 
on a direct basis and as secondary to service-connected 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to 
March 1946.

This case first came before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision rendered by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In February 1998, the Board 
remanded this case in order to obtain additional medical 
information.  The requested actions have been completed, and 
the case is again before the Board for appellate 
consideration.

A personal hearing was held before the undersigned Board 
member, sitting at the RO in Boston, in October 1997.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been obtained, and the case is ready 
for appellate review.

2.  Prostate cancer is first shown many years subsequent to 
the veteran's separation from active service, and is not 
shown to be related to that service.

3.  Prostate cancer is not shown to be etiologically related 
to service-connected prostatitis.



CONCLUSIONS OF LAW

1.  Cancer of the prostate was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2.  Cancer of the prostate is not proximately due to or the 
result of service-connected prostatitis.  38 C.F.R. 
§ 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folders.  The Board finds that the RO 
advised the veteran of the evidence necessary 

to support his claim, by means of rating decisions, a 
Statement of the Case, and a subsequent Supplemental 
Statement of the Case.  The Board likewise advised him as to 
the evidence that was needed to support his claim, by means 
of the Remand issued in February 1998.  Neither the veteran 
nor his representative has indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested.  The RO has made all reasonable efforts to obtain 
relevant records adequately identified by the veteran; in 
fact, it appears that all evidence identified by the veteran 
relative to this claim has been obtained and associated with 
the claims folder.  The Board accordingly concludes that the 
RO has either complied with, or gone beyond, these 
provisions.

The Board therefore finds that the RO has complied with both 
the duty to assist and the duty to notify provisions of the 
VCAA, implementing regulations, and internal VA guidance, and 
that, in light of all of these considerations, it is not 
prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis

The veteran contends, essentially, that his cancer of the 
prostate is related to his period of service, and that 
service connection is warranted therefor.  He also contends 
that his prostate cancer is in some manner etiologically or 
causally related to his service-connected prostatitis, and 
that service connection on a secondary basis should be 
awarded.  He specifically alleges, in part, that prostate 
cancer can be present for many years prior to it being large 
enough to be discerned.  He has submitted a magazine article 
from Consumer Reports wherein it is stated that prostate 
cancer can remain small for years or even decades before it 
grows large enough to be discovered on physical examination.  
After a review of the record, however, the Board finds that 
his contentions are not supported by the evidence, and that 
his claim fails.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or when a pre-existing injury of disease 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001).  Certain disorders may be presumed 
to have been incurred during service if manifested to a 
compensable degree within a specific time period following 
service separation; cancer is one such disorder if manifested 
to a compensable degree within one year after service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  Likewise, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

In the instant case, the veteran's service medical records do 
not reference the presence of prostate cancer.  The report of 
his separation medical examination, dated in May 1946, shows 
that he was clinically evaluated as normal in all relevant 
aspects.  While service medical records indicate that a 
prostate disorder had been manifested during service (as 
reflected by the establishment of service connection for 
prostatitis), these records do not indicate that prostate 
cancer was diagnosed.  The report of VA examinations 
conducted in 1952 and 1960 do not show that prostate cancer 
was diagnosed or otherwise discerned.  The medical evidence, 
in fact, first demonstrates the presence of prostate cancer 
in 1994, or approximately 48 years following the veteran's 
separation from service.  These records do not show that 
prostate cancer had been manifested prior to that date, or 
that the presence of prostate cancer at that time was in any 
manner related to the veteran's period of active service; 
moreover, these records do not show that the veteran's 
inservice prostate problems were deemed by physicians to have 
been either precursors of the initial manifestation of the 
prostate cancer first shown almost a half-century later.  
38 C.F.R. § 3.303(d) (2001).

In addition, the medical evidence does not demonstrate that 
the veteran's cancer of the prostate is etiologically or 
causally related to his service-connected prostatitis, such 
that service connection for prostate cancer as secondary to 
service-connected prostatitis could be granted.  Service 
connection for prostatitis was granted by VA in a February 
1961 rating decision; a rating of 10 percent was assigned as 
of October 31, 1960, and has been in effect since that date.  
Service connection can be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

As noted above, the medical evidence first demonstrates the 
presence of prostate cancer in 1994; the evidence shows that 
this disability was diagnosed following elevated PSA 
readings.  However, the medical record, which includes VA and 
private records compiled pursuant to treatment accorded the 
veteran in 1994 and thereafter for prostate cancer, is devoid 
of findings indicating that there was any causal or 
etiological relationship between the veteran's service-
connected prostatitis and his prostate cancer.  While the 
transcript of his personal hearing shows that he averred that 
"two or three" physicians have said that his cancer was the 
result of his prostatitis, no such statements to that effect 
from physicians have been furnished to VA, despite VA's 
notice to the veteran, set forth in the Board's February 1998 
remand, that such a statement would be helpful.

The record, in fact, contains specific medical findings 
contrary to the veteran's contentions.  A VA physician, in 
February 2000, indicated, when asked to set forth an opinion 
as to whether or not the veteran's prostate cancer was 
related to his service-connected prostatitis, that, "[t]o the 
best of my knowledge, there is no relationships (sic) between 
prostatism and the development of prostate carcinoma."

As indicated above, the record includes statements by the 
veteran whereby he alleges that there is a relationship of 
some nature between his prostatitis and his prostate cancer.  
However, he has not demonstrated that he has the requisite 
medical expertise to render expert opinions; his statements, 
accordingly, are of no probative value and do not serve to 
establish the fact of any such relationship.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992), and Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  While he has submitted a magazine article in 
support of his claim, the fact remains that it was almost 
fifty years following his service before prostate cancer was 
first detected and he has advanced no medical evidence that 
the cancer in his particular case preexisted diagnosis by 
almost 50 years.  

Moreover, the medical evidence does not demonstrate that the 
veteran's service-connected prostatitis in any manner 
aggravated his nonservice-connected prostate cancer, such 
that compensation could be awarded for that degree of 
disability over and above the degree of disability that 
existed prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  It must again be noted that the medical 
record is devoid of any relationship at all between the 
veteran's prostatitis and his cancer of the prostate.  

In brief, the medical evidence does not include findings to 
the effect that the veteran's cancer of the prostate is 
proximately due or the result of his service-connected 
prostatitis, such that service connection for prostate cancer 
as secondary to service-connected prostatitis could be 
granted.  The Board must therefore conclude that the 
preponderance of the evidence is against the veteran's claim.  
As such there is no reasonable doubt to be resolved in his 
favor and the claim must be denied.


ORDER

Service connection for cancer of the prostate is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

